Citation Nr: 0516934	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1952 to June 
1956.  He died in June 2001.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of  
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.



FINDINGS OF FACT

1.  The veteran's certificate of death indicates that he died 
in June 2001, and that the immediate cause of his death was 
probable arrhythmia due to hypertrophic cardiomyopathy.  
Other significant conditions contributing to death but not 
related to the immediate cause were chronic obstructive 
pulmonary disorder (COPD) and hypertension.

2.  At the time of the veteran's death in June 2001, service 
connection was in effect for major depression and chronic 
dysthymia.

3.  The evidence of record indicates that the veteran's 
service-connected psychiatric disorder contributed 
substantially to cause his death.

4. The issue of entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is moot in light of the award of service 
connection for the cause of the veteran's death.




CONCLUSIONS OF LAW

1.  A service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310, 
3.312 (2004).

2.  The appeal of the issue of entitlement to DIC pursuant to 
38 U.S.C.A. § 1318 is dismissed as moot.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are examined before addressing the merits of 
the appeal.

VA notified the appellant in a December 2001 letter of any 
information and evidence needed to substantiate and complete 
her claims.  38 U.S.C.A. § 5103(a). Importantly, the letter 
informed the appellant that a medical opinion from a doctor 
could provide the necessary information regarding a 
relationship between the veteran's death and a disability 
incurred during service.  The letter also informed the 
appellant which portion of the evidentiary information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, 38 C.F.R. § 3.159(b)(1), in 
compliance with Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The December 2001 letter was issued prior to the October 2002 
rating decision in compliance with Pelegrini v. Principi, 18 
Vet. App. 112 (2004), which continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefit.  Additionally, the appellant was 
generally advised to submit any additional evidence that 
pertained to the claim. Id. at 121.  For the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.

Next, VA assisted the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c).  Of record are the veteran's service 
medical records; VA treatment records, including a February 
2002 statement from a VA staff internist; and a July 2003 
medical expert opinion. 

The appellant has not identified other relevant medical 
records, particularly in her notice of disagreement or 
substantive appeal.  VCAA only requires that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See 38 C.F.R. § 
20.1102; Bernard v. Brown, 4 Vet. App. 384 (1993).

For all of the preceding reasons, VA fulfilled its duties 
under VCAA for this appeal.


I.	Factual Background

The veteran's June 1952 entrance examination recorded his 
blood pressure at 115/75.  In May 1953, acute duodenitis was 
revealed, second portion subsiding.  Throughout service the 
veteran had multiple complaints of epigastric pain.  Service 
medical records also reveal that the veteran had nervous 
spells in March 1956.  In a June 1955 radiographic report the 
heart shadow appeared normal.  The veteran's June 1956 
separation examination recorded his blood pressure at 100/62.

The veteran submitted a claim for service connection for a 
stomach and nervous disorder, and, by means of an August 1958 
rating decision, service connection was granted for 
psychoneurotic reaction, anxiety state with duodenitis.  The 
veteran's disability was evaluated as 30 percent disabling, 
effective May 5, 1958.  The medical evidence of record at 
that time included the service medical records and an August 
1958 VA examination, which diagnosed the veteran as having 
psychoneurotic reaction, anxiety state in association with 
somatizations particularly referable to gastritis.  

The RO re-evaluated the veteran's disability in September 
1963 and decreased his disability evaluation for anxiety 
reaction to 10 percent, effective December 1, 1963.  The 
medical evidence of record included an August 1963 special 
neuropsychiatric examination.  At that time, the veteran was 
gainfully employed and had a satisfactory social life.  

The veteran submitted a claim for increased disability rating 
in November 1964.  The veteran had suffered a head injury in 
June 1964 and consequently lost his job.  The medical 
evidence of record included a February 1965 VA examination 
and private treatment records from Dr. Finley.  Accordingly, 
by means of a March 1965 rating decision his anxiety reaction 
disability evaluation was increased to 30 percent, effective 
November 6, 1964.

The veteran submitted a claim for increased disability rating 
in August 1972.  The medical evidence of record included a 
November 1972 VA examination.  The examiner stated that the 
veteran appeared to be vocationally disabled and moderately 
socially disabled.  By means of a January 1973 rating 
decision, the RO increased the veteran's disability rating to 
50 percent, effective August 31, 1972.

The veteran submitted a claim for increased disability rating 
in August 1973.  The medical evidence of record included an 
August 1973 statement from Dr. Drake and an October 1973 VA 
examination.  The VA examiner assessed the veteran's anxiety 
neurosis as chronic and moderately severe and asserted that 
the veteran's industrial impairment was severe.  By means of 
a November 1973 rating decision, the RO increased the 
veteran's disability rating to 70 percent, effective August 
21, 1973.  He was also granted individual unemployability 
from August 21, 1973.

The veteran submitted a VA Form 21-4140 which stated that he 
had part-time employments as an on the job instructor, 
vocational trade, plastic technology.  Accordingly, in a 
November 1974 rating decision the RO held that the veteran's 
employment was better than marginal and entitlement to 
individual unemployability no longer existed.  Individual 
unemployability was suspended effective January 31, 1975.

The veteran submitted an April 1977 claim of entitlement to 
increased disability rating and entitlement to individual 
unemployability.  The veteran was terminated from his 
previous position in January 1976.  A September 1977 rating 
decision continued the 70 percent disability evaluation for 
anxiety neurosis with depression and held that basic 
eligibility was established for individual unemployability 
from April 29, 1977.

The veteran failed to report for a VA examination scheduled 
in December 1980.  Accordingly, a January 1981 rating 
decision assigned a static evaluation of 30 percent disabling 
for his service connected neurosis, effective February 1, 
1981.  The RO also terminated the veteran's entitlement to 
individual unemployability, effective January 31, 1981.  

In April 1981, the veteran requested a reconsideration of the 
January 1981 rating decision.  The veteran submitted May 1981 
private treatment records and submitted to a June 1981 VA 
examination.  In an August 1981 rating decision, the RO 
restored the 70 percent disability rating from the date of 
reduction.

In October 1981 the veteran submitted a claim for an 
increased disability rating and/or a claim of entitlement to 
individual unemployability.  In a June 1982 rating action.  
The RO continued the 70 percent disability rating for anxiety 
neurosis.  The veteran submitted a timely notice of 
disagreement and perfected his appeal in June 1983.  The 
matters were forwarded to the Board and in May 1984 the Board 
held that entitlement to an increased rating for anxiety 
neurosis or for a total rating on the basis of individual 
unemployability was not established.  

The veteran presented for a May 1985 VA psychiatric 
examination.  In a July 1985 rating decision, the RO 
decreased the veteran's disability evaluation to 50 percent.  
The veteran presented a timely notice of disagreement and 
perfected his appeal in December 1985.  The matter was 
forwarded to the Board, and in a January 1987 decision the 
Board held that entitlement to a disability rating in excess 
of 50 percent for the veteran's dysthymic disorder had not 
been established.  

The veteran attempted to reopen his claim for individual 
unemployability in March 1987.  An August 1987 rating 
decision continued the 50 percent disability evaluation for 
his dysthymic disorder and denied entitlement to individual 
unemployability.  The veteran submitted a claim for an 
increased disability rating in June 1989.  An April 1990 
rating decision again continued the 50 percent disability 
evaluation.

The veteran attempted to reopen his claim for individual 
unemployability in May 1990.  A June 1990 rating decision 
continued the 50 percent disability evaluation and denied 
entitlement to individual unemployability.  The veteran 
presented a timely notice of disagreement and was accordingly 
issued a statement of the case September 1990; however, he 
did not perfect his appeal.

The veteran submitted a claim for an increased disability 
rating in October 1991.  In an April 1992 rating decision, 
the RO continued the 50 percent disability evaluation for the 
veteran's service connected dysthymic disorder, diagnosed as 
major depressive disorder.  The veteran presented a timely 
notice of disagreement and perfected his appeal in December 
1992.  The veteran presented for a regional office hearing in 
April 1993.  In July 1994 the hearing officer issued his 
decision holding that entitlement to a 70 percent evaluation 
had been established for the veteran's service connected 
psychiatric disorder.  Accordingly, the RO assigned a 70 
percent disability evaluation effective from October 8, 1991.  
In a February 1995 rating decision, the RO granted 
entitlement to a total rating based on individual 
unemployability, effective October 8, 1991.   The grant of a 
total disability evaluation constituted a full grant of 
benefits; accordingly, the appeal was closed without further 
appellate review.  

The veteran died June 18, 2001.  His death certificate lists 
the immediate cause of death as probable arrhythmia due to 
hypertrophic cardiomyopathy.  Other significant conditions 
contributing to death but not related to the cause of death 
were listed as COPD and hypertension.  

The appellant has submitted a February 2002 statement from a 
VA staff internist.  The appellant asked the internist to 
address whether the veteran's experiences in service, which 
led to his diagnosis of neurosis, contributed to the 
veteran's cause of death.  The response was "psychological 
stress and the long term effects of exposure to stress can 
contribute to high blood pressure which can cause 
hypertrophic cardiomyopathy and lethal arrhythmia."

An October 2002 rating decision denied service connection for 
the cause of death because the veteran's service-connected 
disability was not the primary or a contributory cause of the 
veteran's death.  The appellant presented a timely notice of 
disagreement and perfected her appeal in May 2003; she claims 
that there is a nexus between the veteran's service-connected 
disability and his cause of death.

The RO accordingly submitted the claims folder for an 
independent medical expert opinion as to whether or not there 
was a relationship between the veteran's major depressive 
disorder and his cardiovascular disability.  The July 2003 VA 
heart examiner noted that the February 2002 staff internist 
letter did not indicate that the veteran's high blood 
pressure was caused by his psychiatric condition.  
Additionally, there was no indication in the medical record 
that the veteran's hypertension or myocardial infarction was 
specifically related to his psychiatric condition.  The 
examiner stated that hypertension was a disease of unknown 
etiology and in the majority of cases, 95 percent, it is 
idiopathic.  He stated that while fluctuations in anxiety are 
a factor, which in some individuals can temporarily increase 
blood pressure, the medical literature indicates that the 
prolonged elevation of blood pressure needed to diagnose 
hypertension is usually not caused specifically by anxiety 
per se.  The examiner specified that "given the available 
medical information, I do not see sufficient evidence in this 
chart that this individual's anxiety was causing his 
hypertension on a more-likely-than-not basis."  


II.	Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2003).  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  Moreover, 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that where a service-connected disability causes an increase 
in, but is not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).


III.	Analysis

Applying the criteria set forth above to the facts in this 
case, the Board finds that service connection for the cause 
of the veteran's death is warranted.  The veteran died in 
June 2001; the death certificate lists the cause of death as 
probable arrhythmia due to hypertrophic cardiomyopathy.  
Other significant conditions contributing to death but not 
related to the cause were COPD and hypertension.  At the time 
of the veteran's death, service connection was in effect for 
major depression and chronic dysthymia.  

The appellant contends that the veteran's service-connected 
psychiatric condition contributed to cardiomyopathy and 
hypertension.  Thus, the Board has carefully reviewed the 
medical evidence of record, with particular attention to the 
etiology of the veteran's fatal probable arrhythmia due to 
hypertrophic cardiomyopathy.  The appellant has submitted a 
February 2002 statement from a VA staff internist, which 
asserted that stress can contribute to high blood pressure, 
which can cause hypertrophic cardiomyopathy and lethal 
arrhythmia.  

Consequently, the RO sought an independent medical opinion in 
July 2003, which avowed that there was no indication in the 
medical record that the veteran's hypertension or myocardial 
infarction was specifically related to his psychiatric 
condition.  Moreover, the examiner asserted that hypertension 
was a disease of unknown etiology and in the majority of 
cases, 95 percent, is idiopathic.  The examiner concluded 
that given the medical evidence of record he did not see 
enough evidence that the veteran's service-connected 
psychiatric disability resulted in his hypertension on a 
"more-likely-than-not basis."  It is noted, however, that 
the VA examiner did not address the issue of whether the 
veteran's service-connected psychiatric disability aggravated 
his hypertension.

Moreover, the Board notes that in the Federal Register on 
October 7, 2004, 69 Fed Reg 60082, 60088-89, VA's Secretary 
indicated that a number of authorities have postulated that 
stress may contribute to cardiovascular disease through a 
concept referred to as allostatic load, which is described as 
the long term effect of physiological response to stress.  
The Secretary then reported:  
 
Through the process of allostasis, the autonomic 
nervous system, the hypothalamic-pituitary-adrenal 
axis, and the cardiovascular, metabolic, and 
immune systems protect the body by responding to 
stress with adaptive changes.  Those changes can 
cause wear and tear on the systems involved in 
this response and may produce a variety of 
cardiovascular changes associated with 
atherosclerosis, hypertension, cardiac 
arrhythmias, compromised coronary function, and 
increased risk of myocardial infarction and 
stroke.  
 
As supporting authority, the Secretary cited an article in 
the New England Journal of Medicine and a textbook published 
in London, entitled, "Stress and the Heart:  Psychosocial 
Pathways to Coronary Heart Disease."

Under the benefit-of-the-doubt rule in 38 U.S.C.A. § 5107(b), 
for the appellant to prevail, there need not be a 
preponderance of the evidence in her favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert v. 
Derwinski, 1 Vet. App. at 54.  Given the evidence set forth 
above, such a conclusion cannot be made in this case.  The 
Board finds that the February 2002 VA staff internist's 
opinion together with the Secretary's report cited above 
brings the evidence into equipoise.  This is particularly so 
in light of the VA heart specialist's failure to discuss 
whether the veteran's cardiovascular problems were worsened 
by his service-connected psychiatric disability.  Thus, 
service connection for the cause of the veteran's death is 
warranted.

Inasmuch as the Board's decision above constitutes a full 
grant of the benefit sought on appeal with respect to the 
issue of service connection for the cause of the veteran's 
death, the issue of entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 is rendered moot, as the appellant 
would be entitled to no additional benefits by virtue of a 
grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not 
have jurisdiction to review a case if no benefit would accrue 
to the claimant).  Thus, the section 1318 appeal is moot and 
is dismissed.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC benefits based on service connection for 
the cause of the veteran's death is granted.

The section 1318 appeal is dismissed.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


